NO. 12-16-00114-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

DONNA MORRIS,                                    §         APPEAL FROM THE 241ST
APPELLANT

V.                                               §         JUDICIAL DISTRICT COURT

MIKE HUDSON,
APPELLEE                                         §         SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3. Pursuant to Rule 32.1, Appellant’s docketing statement
was due to have been filed at the time the appeal was perfected, i.e., April 18, 2016. On
April 18, 2016, this court requested that Appellant file a docketing statement within ten days if
she had not already done so. On the same date, by separate letter, this court notified Appellant
that the filing fee was due on or before April 28, 2016.
       Because Appellant did not file the docketing statement as requested in the April 18, 2016
notice, this court issued a second notice on April 29, 2016, advising Appellant that the docketing
statement was past due. The notice also advised Appellant that the filing fee in the appeal was
due to have been paid on or before April 28, 2016, but had not been received. See TEX. R. APP.
P. 5. The notice further provided that unless the docketing statement was filed and the filing fee
paid on or before May 9, 2016, the appeal would be presented for dismissal in accordance with
Texas Rule of Appellate Procedure 42.3. The date for filing the docketing statement and paying
the filing fee has passed, and Appellant has not complied with the court’s request.
       Because Appellant has failed, after notice, to comply with Rules 5 and 32.1, the appeal is
dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered May 11, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 11, 2016


                                         NO. 12-16-00114-CV


                                          DONNA MORRIS,
                                             Appellant
                                                V.
                                          MIKE HUDSON,
                                             Appellee


                                 Appeal from the 241st District Court
                           of Smith County, Texas (Tr.Ct.No. 06-155-C)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.